UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21836 Giant 5 Funds (Exact name of registrant as specified in charter) 128 South Tejon Street, Suite 150, Colorado Springs, CO 80903 (Address of principal executive offices) (Zip code) The Willis Group, 128 South Tejon Street, Suite 150, Colorado Springs, CO 80903 (Name and address of agent for service) Registrant's telephone number, including area code: (719) 884-7500 Date of fiscal year end: March 31 Date of reporting period: July 1, 2010 – June 30, 2011 Item 1. Proxy Voting Record Giant 5 Total Investment System Proxy Voting Statement Reporting Period: 07/01/2010 - 06/30/2011 Issuer of Portfolio Security Portfolio / Fund Ticker (s) CUSIP Shareholder Meeting Date Summary of Matters Voted On Proponent Vote For or Against Management First American Real Estate Securities Fund FARCX 12/17/2010 Proposals 1. To approve an investment advisory agreement with Nuveen Asset Management and an investment sub-advisory agreement between Nuveen Asset Management andNuveen Asset Management LLC. 3.A vote for the election of the following nominees:01-Robert P. Bremner, 02-Jack B. Evans, 03-William C. Hunter, 04-David J. Kundert, 05-William J. Schneider, 06-Judith M. Stockdale, 07-Carole E. Stone, 08-Virginia L. Stringer, 09-Terence J. Toth, 10-John P. Amboian Board of Directors On All Proposals In accordance with the Investment Act of 1940, please vote our shares in the same proportion as the vote of other non-affiliated holders of such security. All - N/A Metzler/Payden European Emerging Markets Fund MPYMX 59276Q402 12/15/2010 Proposals 1.To approve the agreement and plan of reorganization. Board of Directors On All Proposals In accordance with the Investment Act of 1940, please vote our shares in the same proportion as the vote of other non-affiliated holders of such security. All - N/A Giant 5 Total Index System Proxy Voting Statement Reporting Period: 07/01/2010 - 06/30/2011 Issuer of Portfolio Security Portfolio / Fund Ticker (s) CUSIP Shareholder Meeting Date Summary of Matters Voted On Proponent Vote For or Against Management First Trust ISE Chindia Index Fund FNI 33733A102 12/6/2010 Proposals 1. To approve a new investment management agreement between the Trust, on behalf of the Fund, and First Trust Advisors L.P. Board of Directors On All Proposals In accordance with the Investment Act of 1940, please vote our shares in the same proportion as the vote of other non-affiliated holders of such security. All - N/A Claymore AlphaShares China Real Estate ETF TAO 18383Q861 9/23/2010 Proposals 1.A vote for election of the following nominees:01-Roman Friedrich III, 02 - Robert B. Karn III Board of Directors On All Proposals In accordance with the Investment Act of 1940, please vote our shares in the same proportion as the vote of other non-affiliated holders of such security. All - N/A SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Giant 5 Funds By (Signature and Title) /s/ Michael Willis Michael Willis, President Date August 12, 2011
